As filed with the Securities and Exchange Commission on March 18, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: October 31, 2008 Date of reporting period: January 31, 2008 Item 1. Schedules of Investments. ActivePassive Large Cap Growth Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.04% Vanguard Growth ETF 1,546 $ 91,647 TOTAL EXCHANGE-TRADED FUNDS (Cost $99,949) $ 91,647 Shares Value SHORT TERM INVESTMENTS - 0.06% Investment Companies - 0.06% Fidelity Institutional Money Market Portfolio, 5.16% 51 $ 51 TOTAL SHORT TERM INVESTMENTS (Cost $51) $ 51 Total Investments(Cost $100,000) - 100.10% $ 91,698 Liabilities in Excess of Other Assets - (0.10)% (91 ) TOTAL NET ASSETS - 100.00% $ 91,607 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 100,000 Gross unrealized appreciation 0 Gross unrealized depreciation (8,302 ) Net unrealized depreciation $ (8,302 ) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Large Cap Value Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.06% Vanguard Value ETF 1,503 $ 93,487 TOTAL EXCHANGE-TRADED FUNDS (Cost $99,870) $ 93,487 Shares Value SHORT TERM INVESTMENTS - 0.04% Investment Companies - 0.04% Fidelity Institutional Money Market Portfolio, 5.16% 35 $ 35 TOTAL SHORT TERM INVESTMENTS (Cost $35) $ 35 Total Investments(Cost $99,905) - 100.10% $ 93,522 Liabilities in Excess of Other Assets - (0.10)% (94 ) TOTAL NET ASSETS - 100.00% $ 93,428 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 99,905 Gross unrealized appreciation 0 Gross unrealized depreciation (6,383 ) Net unrealized depreciation $ (6,383 ) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Small/Mid Cap Value Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.09% Vanguard Mid-Cap Value Index Fund 924 $ 47,558 Vanguard Small-Cap Value ETF 794 49,673 TOTAL EXCHANGE-TRADED FUNDS (Cost $100,257) $ 97,231 Shares Value SHORT TERM INVESTMENTS - 0.01% Investment Companies - 0.01% Fidelity Institutional Money Market Portfolio, 5.16% 13 $ 13 TOTAL SHORT TERM INVESTMENTS (Cost $13) $ 13 Total Investments(Cost $100,270) - 100.10% $ 97,244 Liabilities in Excess of Other Assets - (0.10)% (100 ) TOTAL NET ASSETS - 100.00% $ 97,144 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 100,270 Gross unrealized appreciation 0 Gross unrealized depreciation (3,026 ) Net unrealized depreciation $ (3,026 ) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Small/Mid Cap Growth Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.07% Vanguard Mid-Cap Growth Index Fund 787 $ 45,961 Vanguard Small-Cap Growth ETF 690 44,733 TOTAL EXCHANGE-TRADED FUNDS (Cost $100,034) $ 90,694 Shares Value SHORT TERM INVESTMENTS - 0.01% Investment Companies - 0.01% Fidelity Institutional Money Market Portfolio, 5.16% 6 $ 6 TOTAL SHORT TERM INVESTMENTS (Cost $6) $ 6 Total Investments(Cost $100,040) - 100.08% $ 90,700 Liabilities in Excess of Other Assets - (0.08)% (71 ) TOTAL NET ASSETS - 100.00% $ 90,629 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 100,040 Gross unrealized appreciation 0 Gross unrealized depreciation (9,340 ) Net unrealized depreciation $ (9,340 ) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive International Equity Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.05% iShares MSCI EAFE Index Fund 1,274 $ 92,097 TOTAL EXCHANGE-TRADED FUNDS (Cost $99,945) $ 92,097 Shares Value SHORT TERM INVESTMENTS - 0.06% Investment Companies - 0.06% Fidelity Institutional Money Market Portfolio, 5.16% 55 $ 55 TOTAL SHORT TERM INVESTMENTS (Cost $55) $ 55 Total Investments(Cost $100,000) - 100.11% $ 92,152 Liabilities in Excess of Other Assets - (0.11)% (101 ) TOTAL NET ASSETS - 100.00% $ 92,051 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 100,000 Gross unrealized appreciation 0 Gross unrealized depreciation (7,848 ) Net unrealized depreciation $ (7,848 ) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Emerging Markets Equity Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.03% Vanguard Emerging Markets ETF 953 $ 90,430 TOTAL EXCHANGE-TRADED FUNDS (Cost $99,825) $ 90,430 Shares Value SHORT TERM INVESTMENTS - 0.08% Investment Companies - 0.08% Fidelity Institutional Money Market Portfolio, 5.16% 75 $ 75 TOTAL SHORT TERM INVESTMENTS (Cost $75) $ 75 Total Investments(Cost $99,900) - 100.11% $ 90,505 Liabilities in Excess of Other Assets - (0.11)% (101 ) TOTAL NET ASSETS - 100.00% $ 90,404 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 99,900 Gross unrealized appreciation 0 Gross unrealized depreciation (9,395 ) Net unrealized depreciation $ (9,395 ) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Global Bond Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.05% SPDR Lehman International Treasury Bond ETF 1,871 $ 102,774 TOTAL EXCHANGE-TRADED FUNDS (Cost $99,703) $ 102,774 Shares Value SHORT TERM INVESTMENTS - 0.02% Investment Companies - 0.02% Fidelity Institutional Money Market Portfolio, 5.16% 22 $ 22 TOTAL SHORT TERM INVESTMENTS (Cost $22) $ 22 Total Investments(Cost $99,725) - 100.07% $ 102,796 Liabilities in Excess of Other Assets - (0.07)% (76 ) TOTAL NET ASSETS - 100.00% $ 102,720 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 99,725 Gross unrealized appreciation 3,071 Gross unrealized depreciation 0 Net unrealized appreciation $ 3,071 *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Intermediate Taxable Bond Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.08% Vanguard Total Bond Market ETF 1,300 $ 101,855 TOTAL EXCHANGE-TRADED FUNDS (Cost $100,048) $ 101,855 Shares Value SHORT TERM INVESTMENTS - 0.01% Investment Companies - 0.01% Fidelity Institutional Money Market Portfolio, 5.16% 12 $ 12 TOTAL SHORT TERM INVESTMENTS (Cost $12) $ 12 Total Investments(Cost $100,060) - 100.09% $ 101,867 Liabilities in Excess of Other Assets - (0.09)% (93 ) TOTAL NET ASSETS - 100.00% $ 101,774 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 100,060 Gross unrealized appreciation 1,807 Gross unrealized depreciation 0 Net unrealized appreciation $ 1,807 *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. ActivePassive Intermediate Municipal Bond Fund Schedule of Investments January 31, 2008 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 100.09% iShares S&P National Municipal Bond Fund 654 $ 66,858 Market Vectors Lehman Brothers AMT-Free Intermediate Municipal ETF 318 33,616 TOTAL EXCHANGE-TRADED FUNDS (Cost $100,085) $ 100,474 Shares Value SHORT TERM INVESTMENTS - 0.02% Investment Companies - 0.02% Fidelity Institutional Tax-Exempt Portfolio, 3.594% 15 $ 15 TOTAL SHORT TERM INVESTMENTS (Cost $15) $ 15 Total Investments(Cost $100,100) - 100.11% $ 100,489 Liabilities in Excess of Other Assets - (0.11)% (109 ) TOTAL NET ASSETS - 100.00% $ 100,380 Footnotes Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 100,100 Gross unrealized appreciation 389 Gross unrealized depreciation 0 Net unrealized appreciation $ 389 *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/Douglas G. Hess Douglas G. Hess, President Date3/13/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Douglas G. Hess Douglas G. Hess, President Date 3/13/2008 By (Signature and Title)* /s/Cheryl L. King Cheryl L. King, Treasurer Date3/14/2008 * Print the name and title of each signing officer under his or her signature.
